DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on July 2, 2021 has been considered.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 2, 2021 has been entered.
 
Claim Objections

Claims 1, 14, and 15 are objected to because of the following informalities:
Claims 1, 14, and 15, “the time scale” (claim 1, line 1; claim 14, line 7; claim 15, line 10) lacks antecedent basis; “processor circuit” should be – processor --;
Claims 14 and 15, “the processor unit” lacks antecedent basis.
Appropriate correction is required.

Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “memory device” (claims 14, 15), “the processor unit” (claims 14, 15). 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, and 6-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Claim 1, the written description does not disclose the processor circuit in sufficient detail. For example, Fig. 1 seems to be merely show the processor circuit as a black box “processor unit”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, and 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14, and 15 lack step(s) that support(s) “a method for adjusting the time scale of a chromatography-mass spectrometry”. The step of “determining a corrected time scale …” does not support the “method of adjusting the time scale …”.

The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, and 6-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The following analysis is made pursuant to the 2019 Revised Patent Subject matter Eligibility Guidance.
Step 1, the claims fall within a statutory class.
Step 2A, Prong 1, claims 1 and 14 recite an abstract idea of “identifying feature groups each comprising at least two features of different mass-to-charge ratio in the first data set by evaluating intensities of consecutive points of the first data set, wherein the at least two features of the first data set occur at a same retention time within a given tolerance, wherein the steps of identifying feature groups in the first and second data sets comprise identifying the at least two features in each respective data set by determining points of steepest ascent” (Mental Process), “identifying feature groups each comprising at least two features of different mass-to-charge ratio in the second data set by evaluating intensities of consecutive points of the second data set, wherein the at least two features of the second data set occur at a same retention time within a given tolerance” (Mental Process), “matching identified feature groups of the first data set to identified feature groups of the second data set” (Mental Process), “determining a corrected time scale for the second data set based on time differences between the feature groups in the first data set and the matching feature groups in the second data 
Step 2A, Prong 2, the abstract idea is not integrated into a practical application.
Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because a mere recitation of a generic computer (processor unit, memory device, non-volatile memory) does not take the claim limitation out of the mental process grouping.
The remaining dependent claims do not provide additional elements that are sufficient to amount to significantly more than the abstract idea.
Claims 4 and 6-13 recite an abstract idea.
Accordingly, claims 1, 4, and 6-14 are not patent eligible under 35 USC 101.

Regarding claim 15, the claim recites a particular machine including a liquid chromatography column, a mass spectrometer with an electrospray ionization source 
Accordingly, claim 15 is patent eligible under 35 USC 101.

	Prior Art Note

	Claims 1, 4, and 6-14 do not have prior art rejections.
	The combination as claimed wherein a computer-implemented method for adjusting the time scale of chromatography-mass spectrometry data sets comprising a time position of a feature of the at least two features in the first and second data sets is determined based on a point in a time interval delimited by a point of steepest ascent of the points of steepest ascent in the data set and a return point, wherein the return point is a first point after the point of steepest ascent for which intensity of the return point is equal to that of the point of steepest ascent within a given intensity tolerance (claims 1, 14) is not disclosed, suggested, or made obvious by the prior art of record.

Allowable Subject Matter

15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a mass spectrometry system comprising a time position of a feature of the at least two features in the first and second data sets is determined based on a point in a time interval delimited by a point of steepest ascent of the points of steepest ascent in the data set and a return point, wherein the return point is a first point after the point of steepest ascent for which intensity of the return point is equal to that of the point of steepest ascent within a given intensity tolerance (claim 15) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant's arguments filed on July 2, 2021 have been fully considered but they are not persuasive.

Examiner’s position is that pursuant to MPEP 2106.05(a), “[i]f it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.”
In example 3, the background of the specification identifies technical problem in prior inventions (previous halftoning techniques require more memory, resulting in slower computation time, and less quality image). To overcome the technical problems, the specification discloses that an improved technique called blue noise mask is developed that requires less memory, resulting in faster computation time while improving image quality. Claim 1 of example 3 recites “blue noise mask by encoding 
In the instant application, paragraph 0008 of the specification seems to identify a technical problem: “These methods rely on taking account of a large number of matched features, which makes them computationally expensive; yet they remain prone to systematic errors.” Paragraph 0009 seems to explain an unconventional technical solution to the technical background: “Against this background it is a goal of this invention to provide for a reliable adjustment of the time scales of corresponding chromatography mass-spectrometry data sets.” However, the reliable adjustment of the time scales of corresponding chromatography mass-spectrometry data sets is not particularly and distinctly recited in the claims. The instant claims do not particularly and distinctly recite a technical solution to a technical problem that is discussed in the specification. Accordingly, the instant claims are not directed to a technological improvement in mass spectrometry.
Applicant’s remaining arguments and amendments have been considered but are traversed in view of the grounds of rejection discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).